Case 1:20-cv-02463-JRS-MPB Document 11 Filed 09/24/20 Page 1 of 3 PageID #: 83




      PEARSON, J.
                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION


      MATT RAFFERTY, et al.,                              )     CASE NO. 5:20-CV-857
                                                          )
                      Plaintiffs,                         )
                                                          )     JUDGE BENITA Y. PEARSON
              v.                                          )
                                                          )
      HAT WORLD, INC.,                                    )
                                                          )     MEMORANDUM OF OPINION AND
                      Defendant.                          )     ORDER


              Pursuant to its discussion of this case with the parties at the Case Management

      Conference, the Court transfers this case to the United States District Court for the Southern

      District of Indiana. See Minutes of proceedings [non-document], September 23, 2020. Plaintiffs

      filed their Petition for Approval of Arbitration Settlement on April 21, 2020. ECF No. 1. The

      Petition, which is devoid of any allegations regarding subject matter jurisdiction or venue,

      indicates that the parties seek court approval of their settlement of a collective action brought

      under the Fair Labor Standards Act (“FLSA”). Id. at PageID #: 1. The underlying action was

      originally filed in the Southern District of Ohio, and was transferred to the United States District

      Court for the Southern District of Indiana. Id. at PageID #: 2; see also Shumate v. Genesco, Inc.,

      1:17-CV-03574, ECF No. 4 (S.D. Ind. Mar. 15, 2017). Because the Court is skeptical of the

      propriety of reviewing the settlement of a case that was never on its docket, the Court transfers

      the instant matter to the Southern District of Indiana, as well.

              The Court has authority under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and

      witnesses, in the interest of justice, [to] transfer any civil action to any other district or division
Case 1:20-cv-02463-JRS-MPB Document 11 Filed 09/24/20 Page 2 of 3 PageID #: 84




      (5:20-CV-857)

      where it might have been brought.” The language of § 1404(a) indicates that the Court has broad

      discretion to decide whether a case should be transferred. See Mead Data Ctr., Inc. v. West

      Publ’g Co., 679 F. Supp. 1455, 1465 (S.D. Ohio 1987) (citing Norwood v. Kirkpatrick, 349 U.S.

      29 (1955)). “Before a transfer under § 1404(a) may be considered, it must first be established

      that the action could have been brought in the proposed transferee district court.” Id. at 1457.

      As explained below, this action not only could have been brought in the Southern District of

      Indiana, but potentially must have been brought there. The Court transfers pursuant to § 1404

      and not § 1406, however, because the problem with bringing the case here is substantive, rather

      than a lack of compliance with § 1391.

             Courts in the Sixth Circuit, and indeed in this district, regularly review private

      settlements of FLSA actions—at least, they do when the court also presided over the underlying

      FLSA action. See, e.g., Schneider v. Goodyear Tire & Rubber Co., No. 5:13-CV-2741, 2014

      WL 2579637, at *1 (N.D. Ohio June 9, 2014). Schneider is particularly instructive, in fact,

      because it provides that “[t]he provisions of the FLSA are mandatory and, except in two narrow

      circumstances, are generally not subject to bargaining, waiver, or modification by contract or

      settlement.” Id. (citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.

      1982)). Lynn’s Food Stores is the leading case on FLSA settlements; it tells us what those two

      circumstances are:

             There are only two ways in which back wage claims arising under the FLSA can
             be settled or compromised by employees. First, under section 216(c), the
             Secretary of Labor is authorized to supervise payment to employees of unpaid
             wages owed to them. An employee who accepts such a payment supervised by
             the Secretary thereby waives his right to bring suit for both the unpaid wages and
             for liquidated damages, provided the employer pays in full the back wages. The
Case 1:20-cv-02463-JRS-MPB Document 11 Filed 09/24/20 Page 3 of 3 PageID #: 85




      (5:20-CV-857)

             only other route for compromise of FLSA claims is provided in the context of
             suits brought directly by employees against their employer under section 216(b)
             to recover back wages for FLSA violations. When employees bring a private
             action for back wages under the FLSA, and present to the district court a
             proposed settlement, the district court may enter a stipulated judgment after
             scrutinizing the settlement for fairness.

      679 F.2d at 1352-53. The problem here is that Plaintiffs’ Petition is not “in the context of [a]

      suit[] brought directly by employees against their employer.” Id. Rather, the Petition amounts to

      a free-floating motion, not an actual case. Indeed, the Court is concerned about the Petition’s

      justiciability under Article III of the Constitution, which gives federal courts the authority to

      adjudicate “cases” or “controversies;” this appears to be neither.

             The parties, therefore, need to have an open FLSA case before they can ask the court

      presiding over that case to review their settlement. Plaintiffs were dismissed from the

      underlying case in the Southern District of Indiana without prejudice. Shumate v. Genesco, Inc.,

      1:17-CV-03574, ECF No. 156 (S.D. Ind. Mar. 15, 2017). That means the parties have two

      options: file a new complaint, or ask the court that presided over the underlying case to reopen it

      and review their settlement. The parties indicated at the Case Management Conference that they

      prefer the latter option. See Minutes of proceedings [non-document], September 23, 2020.

      Hence, the Court transfers this case to the United States District Court for the Southern District

      of Indiana.


             IT IS SO ORDERED.


       September 24, 2020                              /s/ Benita Y. Pearson
      Date                                           Benita Y. Pearson
                                                     United States District Judge
